11/16/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 20-0323
                                   _________________



 IN THE MATTER OF:

 J.E.S. and K.N.S.,                                                  ORDER

              Youths in Need of Care.


                                   _________________

       Counsel for Appellant Father has filed an Unopposed Motion to Supplement the
Record and Stay Briefing Schedule in this matter. Counsel provides a list of exhibits that
the District Court did not include with the record sent to the Clerk of the Supreme Court,
and asks this Court to order the Clerk of the Glacier County District Court file the exhibits
with the Supreme Court Clerk’s office by December 7, 2020. Counsel also requests that
he be given 30 days from date of filing of the exhibits to file his opening brief.
       Counsel states in his motion that Appellant Father’s District Court attorney has
provided him with a copy of the exhibits he is requesting. Moreover, counsel has already
been given one extension to file his opening brief, currently due November 30, 2020. This
Court routinely grants only one extension of time in Youth in Need of Care matters.
       IT IS ORDERED that on or before November 27, 2020, the Clerk of the Glacier
County District Court shall file with the Clerk of the Supreme Court the following
documents:
       4-16-20        Motion to Take Judicial Notice with Exhibits
       4-16-20        Exhibit A Police Report
       4-16-20        Exhibit B Cascade County Adult Detention Facility Remand Report
       4-16-20        Exhibit C Deferred Prosecution Agreement
       4-16-20        Exhibit D Motion to Dismiss Without Prejudice
       4-16-20        Exhibit E Order Dismissing Without Prejudice
       IT IS FURTHER ORDERED that Father’s opening brief is due on or before
December 14, 2020. No further extensions will be granted.
       The Clerk is directed to provide a copy of this Order to the Clerk of the Glacier
County District Court, and to all counsel of record.




                                             2                             Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              November 16 2020